Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-173806 in view of JP 2002-226829. 
	 JP 2009-173806 discloses water-blocking polyurethane foam formed by mixing and reacting a composition comprising a polyol having a dimer acid polyol as the main component, a polyisocyanate comprising diphenylmethane diisocyanate (MDI), as well as toluene diisocyanate(TDI) as additional isocyanate [claims 3 & 10], an organic metal catalyst as claimed, a blowing agent, and a foam stabilizer (see entirety of translation). JP 2009-173806 specifically discloses amounts of stabilizer sufficient to meet applicants claims [claims 7, 14 and 20](see Examples). Additionally, JP 2009-173806 discloses densities and numbers of cells as defined by applicants’ claims [claims 8 & 15 and 9 & 16, respectively](see Table on page 11).
In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the crosslinkers of JP 2002-226829 in any amount in forming the preparations of JP 2009-173806 for the purpose of imparting their recognized water blocking improving effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.	
	As to difference that may be evident based on amounts of blowing agent or catalyst [claims 2 and claims 4, 11 and 17, respectively], JP 2009-173806 discloses overlap (see para [0048]).  Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Further, particularly in the case of the catalyst, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the blowing agent and organic metal catalyst of JP 2009-173806 in any amount in forming the preparations of JP 2009-173806 for the purpose of imparting their recognized expansion and catalyzing effects, .	 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusawa et al., Burckhardt et al., Moineau et al., and Tanaka et al. are cited for their relevant disclosures in related foam preparations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/Primary Examiner, Art Unit 1765